Citation Nr: 0002017
Decision Date: 01/27/00	Archive Date: 03/02/00

DOCKET NO. 94-31 521               DATE JAN 27, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Los Angeles, California

THE ISSUE

Whether new and material evidence has been submitted to reopen a
claim of entitlement to service connection for headaches. 

REPRESENTATION 

Veteran represented by: California Department of Veterans Affairs

WITNESS AT BEARING ON APPEAL 

The veteran 

ATTORNEY FOR THE BOARD 

M.S. Lane, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1967 to March 1969.
Service in Vietnam is indicated by the evidence of record.

This matter comes to the Board of Veterans' Appeals (Board) on
appeal from a March 1994 rating decision by the Department of
Veterans Affairs (VA) Regional Office (RO), which determined that
new and material evidence had not been submitted to reopen a claim
of entitlement to service connection for the residuals of a head
injury.

In the March 1994 rating decision, the RO also denied a claim of
entitlement to service connection for post-traumatic stress
disorder (PTSD). The veteran subsequently perfected a timely appeal
regarding this decision. Thereafter, in a June 1999 Supplemental
Statement of the Case, the RO granted service connection for PTSD
and assigned a 50 percent disability rating. To the Board's
knowledge, the veteran has not expressed disagreement with the
disability rating or effective date assigned. See 38 U.S.C.A. 7105
(West 1991); 38 C.F.R. 20.200, 20.201, 20.202, 20.302 (1999). As
the veteran has not initiated an appeal regarding this decision,
the Board finds that the RO's June 1999 decision represented a full
grant of the benefit sought. Grantham v. Brown, 114 F.3d 1156 (Fed.
Cir. 1997); Barerra v. Gober, 112 F.3d 1030 (1997). Therefore, the
Board concludes that the issue of entitlement to service connection
for PTSD is no longer before the Board on appeal.

In a March 1999 rating decision, the RO denied a claim of
entitlement to service connection for a skin condition diagnosed as
acne and eczema. The veteran was notified of this decision in a
letter issued in April 1999. The veteran subsequently filed a
timely Notice of Disagreement, and in July 1999, the RO responded
by issuing a Statement of the Case. To the Board's knowledge, to
date the veteran has not submitted a Substantive Appeal (VA Form 9)
regarding the issue of entitlement to service connection for a skin
condition. Thus, this matter is not yet before the

2 -

Board on appeal. 38 U.S.C.A. 7105 (West 1991); 38 C.F.R. 20.200,
20.202, 20.302 (1999).

In the March 1999 rating decision, the RO granted service
connection for a scar of the forehead and assigned a non
compensable disability rating. As the veteran has not expressed
disagreement with the disability rating or effective date assigned,
the issue is also not presently before the Board on appeal. See 38
U.S.C.A. 7105; 38 C.F.R. 20.200, 20.201, 20.202, 20.302.

FINDINGS OF FACT

1. In an unappealed March 1982 rating decision, the RO denied a
claim of entitlement to service connection for headaches, claimed
as secondary to an in-service head trauma.

2. Evidence submitted since the RO's March 1982 rating decision
bears directly and substantially upon the specific matter under
consideration; it is neither cumulative nor redundant; and it is so
significant that it must be considered in order to fairly decide
the merits of the claim.

3. The veteran has submitted competent evidence sufficient to
justify a belief by a fair and impartial individual that his claim
of entitlement to service connection for headaches, claimed as
residual to a head injury, is plausible.

4. All relevant evidence necessary for the veteran's appeal has
been obtained.

5. The credible and probative evidence of record shows that the
veteran's headaches, claimed as residual to a head injury, were
incurred in service.

- 3 -

CONCLUSION OF LAW

1. Evidence submitted since the RO's final March 1982 rating
decision is new and material; thus, the veteran's claim of
entitlement to service connection for headaches, claimed as
residual to a head injury, is reopened. 38 U.S.C.A. 5108, 7104
(West 1991); 38 C.F.R. 3.156, 20.1103 (1999).

2. Service connection for headaches, claimed as residual to a head
injury, is warranted. 38 U.S.C.A. 1110 (West 1991); 38 C.F.R.
3.303.

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is ultimately seeking entitlement to service connection
for headaches, which he contends resulted from head injury in
service. Implicit in the veteran's claim is the contention that new
and material evidence sufficient to reopen his previously denied
claim has been submitted.

In the interest of clarity, the Board will first review the law, VA
regulations and other authority which may be relevant to this
claim; describe the factual background of this case; and then
proceed to analyze the issue and render a decision.

Relevant Law and Regulations

Service connection

In general, applicable laws and regulations state that service
connection may be granted for disability resulting from a disease
or injury incurred in or aggravated by military service. 38 U.S.
C.A. 1110; 38 C.F.R. 3.3 03. That a condition or injury occurred in
service alone is not enough; there must be a current disability
resulting from that condition or injury. See Rabideau v. Derwinski,
2 Vet. App. 141, 144 (1992); Chelte v. Brown, 10 Vet. App. 268, 271
(1997). Service connection may also be granted for a disease first
diagnosed after discharge when all of the

- 4 -

evidence, including that pertinent to service, establishes that the
disease was incurred in service. 38 C.F.R. 3.303(d) (1999).

Finality/new and material evidence

In general, RO decisions which are unappealed become final. 38
U.S.C.A. 7105; 38 C.F.R. 20.1103. The governing regulations provide
that an appeal consists of a timely filed notice of disagreement in
writing and, after a statement of the case has been furnished, a
timely filed substantive appeal. 38 C.F.R. 20.200.

A final decision cannot be reopened unless new and material
evidence is presented. Pursuant to 38 U.S.C.A. 5108, the Secretary
must reopen a finally disallowed claim when new and material
evidence is presented or secured with respect to that claim.
Knightly v. Brown, 6 Vet. App. 200 (1994). Only evidence presented
since the last final denial on any basis (either upon the merits of
the case, or upon a previous adjudication that no new and material
evidence had been presented), will be evaluated in the context of
the entire record. Evans v. Brown, 9 Vet. App. 273 (1996).

New and material evidence is defined as evidence not previously
submitted to agency decision makers which bears directly and
substantially upon the specific matter under consideration; which
is neither cumulative nor redundant; and which, by itself or in
connection with evidence previously assembled, is so significant
that it must be considered in order to fairly decide the merits of
the claim. 38 C.F.R. 3.156(a). In Hodge v. West, 155 F.3d 1356,
1363 (Fed. Cir. 1998), the Federal Circuit noted that new evidence
could be sufficient to reopen a claim if it could contribute to a
more complete picture of the circumstances surrounding the origin
of a veteran's injury or disability, even where it would not be
enough to convince the Board to grant a claim.

In determining whether to reopen previously and finally denied
claims, a three-step analysis was recently announced by the United
States Court of Appeals for Veterans Claims (Court). Elkins v.
West, 12 Vet. App. 209 (1999). Under the Elkins test, the

- 5 -

Board must first determine whether the veteran has presented new
and material evidence under 38 C.F.R. 3.156(a) (1998) in order to
have a finally denied claim reopened under 38 U.S.C.A. 5108.
Second, if new and material evidence has been presented,
immediately upon reopening the claim, the Board must determine
whether, based upon all the evidence of record in support of the
claim, the claim as reopened (as distinguished from the original
claim) is well grounded pursuant to 38 U.S.C.A. 5107(a) (West
1991). Third, if the claim is well grounded, the Board may then
proceed to evaluate the merits of the claim but only after ensuring
the VA's duty to assist under 38 U.S.C.A. 5107(b) (West 1991) has
been fulfilled. Winters v. West,, 12 Vet. App. 203 (1999).

For the purpose of establishing whether new and material evidence
has been submitted, the credibility of the evidence, although not
its weight, is to be presumed. Justus v. Principi, 3 Vet. App. 510,
513 (1992).

Well grounded claims

As discussed above, once a claim is reopened based on new and
material evidence, the Board must decide whether that claim is well
grounded. The Court has defined a well-grounded claim as a claim
which is plausible, that is meritorious on its own, or is capable
of substantiation. If he has not filed such a claim, the appeal
must fail. 38 U.S.C.A. 5107(a); Murphy v. Derwinski, 1 Vet App. 78,
81 (1990). Case law provides that, although a claim need not be
conclusive to be well grounded, a veteran must submit some
supporting evidence that justifies a belief by a fair and impartial
individual that the claim is plausible. Dixon v. Derwinski, 3 Vet.
App. 261, 262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611
(1992).

In order for a claim to be well grounded, there must be competent
evidence of (1) a current disability (a medical diagnosis), (2) the
incurrence or aggravation of a disease or injury incur-red in
service (lay or medical evidence), and (3) a nexus between the in-
service injury or disease and the current disability (medical
evidence). Caluza v. Brown, 7 Vet. App. 498 (1995).

6 -

Factual Background

Previously submitted evidence

Upon induction in November 1966, the veteran reported a history of
"frequent or severe headaches." In a report physical examination
dated in November 1966, an examiner noted "normal" for the
veteran's head, face, and scalp. The veteran's sinuses were also
found to be normal.

Service medical records reflect that in September 1968, the veteran
was treated for lacerations on his forehead, which reportedly
required closure by six silk sutures. A clinical record dated in
February 1969 shows that the veteran's right eye was struck by an
elbow while he was playing basketball. He was reportedly treated
for diplopia and anisotropia on upward gaze.

Subsequent service medical records are negative for any further
complaints or treatment regarding a head injury or headaches. Upon
separation in March 1969, the veteran reported no history of
frequent or severe headaches, and no history of a head injury. An
examiner found the veteran's head, face, and. scalp to be normal on
examination.

In November 1973, the veteran filed a claim of entitlement to
service connection for a left eye injury, which he claimed had
resulted in headaches and a loss of the use of the left side of his
body.

In a VA hospital summary dated in December 1973, a VA physician
noted that the veteran had reported a history of left periorbital
headaches since a minor injury to his left eye in 1969. The veteran
indicated that he felt that these headaches were increasing in
frequency and severity, and that six months before, they had had
started to be preceded by a feeling of dizziness, and by numbness
and weakness in his left arm. Neurological and laboratory
examinations were within normal limits, and the veteran was
diagnosed with "vascular headaches, probably migrainous."

- 7 -

The VA physician concluded that the veteran's past history "with
the exception of the above" is not contributory.

During a VA neurological examination in March 1974, the VA examiner
noted that veteran had sustained a head injury in 1969, which
rendered him unconscious for a few minutes and most probably caused
some fracture of the sinus area or orbital area. The VA examiner
@er noted that the veteran had developed a history of intermittent
blackouts in August 1973, October 1973, and January 1974. The
veteran was reportedly placed in a cardiology ward for a functional
heart murmur where he underwent numerous tests, which were followed
by placement in a neurological ward where he was diagnosed with
probably migraine headaches. Upon examination, the VA examiner
found that the veteran's cranial nerves were intact and that no
gross neurological deficits could be elicited. The veteran was
diagnosed with post-traumatic headaches with normal neurological
examination.

In an April 1974 rating decision, the RO denied the veteran's claim
of entitlement to service connection for an eye injury with
resulting headaches and loss of use of left side of his body. The
RO found that the there was no evidence indicating that the
veteran's claimed headaches were related to his in-service head
injuries. The RO found that the March 1974 VA examiner's diagnosis
of "posttraumatic headaches" was based solely on a history as
furnished by the veteran and was not confirmed by objective
examination.

In March 1975, the veteran filed to reopen his claim of entitlement
to service connection for the residuals of a head injury. In an
April 1975 letter, he reported that he had sustained another head
injury in service in addition to the eye injury when he had run
into a truck and was knocked unconscious. The veteran reported that
he had required about 15 stitches for this injury and that this was
reflected in his service medical records.

During a VA neurological examination in June 1975, a VA examiner
found that the veteran's cranial nerves were intact and that
neurological examination failed to

- 8 -

disclose any gross abnormalities. The VA examiner concluded that
the veteran was most probably experiencing migraine headaches.

In a statement submitted by the veteran's accredited representative
in November 1981, the representative contended that the veteran had
run into a truck during service and incurred a laceration on his
forehead that required closure by sutures. The representative
further contended that the veteran had experienced increasingly
severe headaches since that time.

In a March 1982 rating decision, the RO determined that new and
material evidence had not been submitted to reopen the veteran's
claim of entitlement to service connection for headaches, secondary
to trauma in service. The veteran was notified of this decision in
a July 1982 letter from the RO.

Newly submitted evidence

In March 1983, the RO received a VA outpatient treatment record
showing that in February 1983, a VA examiner had noted an
impression that the veteran's in-service head injury led to his
headaches.

VA outpatient treatment and hospital records received in November
1988 show that the veteran had been hospitalized from June 1974 to
July 1974 for treatment of his headaches. The veteran had reported
recurring headaches, pain in his left eye, and left-sided
cephalgia. A VA physician noted that the veteran had received an
left eye injury in 1969 and had a removal of a thyroglossal cyst
from his neck in 1969. Upon examination, the VA physician found
that general neurological examination and laboratory findings were
within normal limits. The veteran was diagnosed with migraine
headaches.

In April 1991, the veteran submitted photographs of himself that
were reportedly taken while he was in Vietnam. These photographs
show the veteran standing in front of and inside of what appear to
be military barracks. In these photographs, the

- 9 -

veteran appears to be in his late teens or early twenties, and is
wearing a bandage wrapped around his head.

In April 1991, the veteran also submitted a signed statement from
J.G., who had served with the veteran in Vietnam. J.G. reported
that the veteran had received a head injury in or around October
1968 while evading enemy fire. He further reported that the veteran
was carried to sick bay where he received stitches in his forehead.
J.G. indicated that following this injury the veteran was unable to
perform his duties for a month and was still experiencing headaches
when he left Vietnam.

In August 1993, the veteran filed to reopen his claim of
entitlement to service connection for the residuals of a head
injury. He contended that he had been previously denied service
connection on the basis that he had never injured his head in
service, even though he had submitted photographs of himself in
Vietnam with a bandage wrapped around his head.

In March 1997, the veteran submitted treatment records from Dr.
N.G., a private physician. In an examination report and "problem
list" dated in January 1996, Dr. N.G. apparently noted a history of
chronic headaches since Vietnam.

In September 1997, the veteran was provided with a VA dermatology
examination. The VA examiner noted that when the veteran was
stationed in Vietnam in 1968, he had heard an air raid signal sound
and was attempting to turn a comer when he ran "face on" into a
truck. The veteran reported that he "banged" his head and lost
consciousness, requiring 23 stitches in his head. On examination,
the VA examiner noted a 3.5 cm. linear scar on the right forehead,
which appeared well-healed. The VA examiner noted that he did not
understand how 23 stitches could have been placed there, but
indicated that "that is what the veteran told me." The VA examiner
concluded that there was no sequelae from the scar and that the
wound had healed satisfactorily.

- 10-

Analysis

Finality/new and material evidence

In March 1982, the RO denied the veteran's claim of entitlement to
service connection for headaches, claimed as secondary to head
trauma. That decision is final. 38 U.S.C.A. 7105; 38 C.F.R.
20.1103; see also Evans, 9 Vet. App. at 285. In order to reopen the
claim, new and material evidence must have been submitted. 38
U.S.C.A. 5018; 38 C.F.R. 3.156.

After reviewing the record, the Board is of the opinion that new
and material evidence has been submitted in the form of the
February 1983 VA outpatient treatment record. In this record, the
VA examiner noted an impression that the veteran's in-service head
injury led to his headaches after service. This evidence provides
competent medical evidence of a nexus between the veteran's current
disability and service. Thus, it is of such significance that it
must be considered in order to fairly decide the merits of the
claim. 38 C.F.R. 3.156(a); see Hodge, 155 F.3d at 1363.
Accordingly, new and material evidence has been submitted in this
case, and the claim is reopened.

Well grounded claim

Having reopened the veteran's claim, the next question is to
determine whether the veteran's claim of entitlement to service
connection is well grounded.

With respect to the requirement of a current disability, the Board
notes that Dr. N.G.'s March 1997 examination report contains a
diagnosis of chronic headaches. Thus, the first element of Caluza,
medical evidence of a current disability, has been satisfied. With
respect to the incurrence or aggravation of a disease or injury in
service, the veteran's service medical records reflect both the
September 1968 incident in which he was treated for lacerations on
his forehead, and the February 1969 incident in which his right eye
was struck by an elbow while

he was playing basketball. Therefore, the second element of Caluza
has been satisfied as well.

Finally, for the purpose of well-grounding the veteran's claim, the
Board finds that the February 1983 VA outpatient record provides
competent medical evidence of a nexus between the his claimed
headaches and service. Thus, the third element of Caluza, competent
medical evidence of a nexus, has been satisfied.

Accordingly, the Board finds that the veteran's claim of
entitlement to service connection for a headaches, claimed as
residual to a head injury, is well grounded pursuant to 38 U.S.C.A.
5107(a); Caluza 7 Vet. App. at 506. Additionally, the Board is
satisfied that all available relevant evidence is of record and
that the statutory duty to assist the veteran in the development of
evidence pertinent to his claim has been met in accordance with 38
U.S.C.A. 5107.

Service connection

Once a well-grounded claim has been established, the Board has the
duty to assess the credibility and weight to be given to the
evidence. See Madden v. Gober, 125 F.3d 1477 (Fed.Cir. 1997) and
cases cited therein. When there is an approximate balance of
positive and negative evidence regarding the merits of an issue
material to the determination of the matter, the benefit of the
doubt in resolving each such issue shall be given to the veteran.
38 U.S.C.A. 5107(b); 38 C.F.R. 3.102 (1998); See also Gilbert v.
Derwinski, 1 Vet. App. 49, 54 (1990), Alemany v. Brown, 9 Vet. App.
518, 519 (1996).

In this case, the record shows that the veteran injured his head on
two occasions in service. Specifically, his service medical records
document both the September 1968 incident in which he was treated
for lacerations on his forehead and the February 1969 incident in
which his right eye was struck by an elbow while he was playing
basketball. The record also shows by November 1973, the veteran was
reporting a history of chronic headaches since he was struck in the
eye in service. The following month, a VA physician diagnosed the
veteran with vascular

- 12 -

headaches and noted that his in-service eye injury had contributed
to his development of headaches. Thereafter, in March 1974, a VA
neurologist diagnosed the veteran with post-traumatic headaches
based upon his 1969 head injury, and in February 1983, another VA
examiner noted an impression that the veteran's in-service head
injuries led to his headaches.

In short, three competent medical examiners have suggested a link
between the veteran's claimed headaches and his in-service head
injuries. The Board cannot identify any medical evidence to the
contrary. Therefore, the Board concludes that the competent and
probative evidence of record establishes that the veteran's
headaches were incurred as a result of service. See 38 C.F.R.
3.303(d). Accordingly, the Board finds that a grant of service
connection for headaches, claimed as residual to a head injury, is
warranted.

ORDER

Entitlement to service connection for headaches, claimed as
residual to a head injury, is granted.

Barry F. Bohan 
Member, Board of Veterans' Appeals

- 13 -



